Citation Nr: 0621806	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-34 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for heart conditions, to 
include hypertension and high cholesterol.

2. Entitlement to service connection for diarrhea.

3. Entitlement to service connection for heartburn.

4. Entitlement to service connection for dental conditions.

5. Entitlement to service connection for a sleep disorder.

6. Entitlement to service connection for arthritis of the 
back, left shoulder and right knee. 

7. Entitlement to service connection for eyesight conditions.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a World War II veteran who served on active 
duty from March 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. The veteran had a hearing before the Board in 
June 2006 and the transcript is of record.

The veteran had also perfected an appeal for increased 
initial ratings for residuals of shrapnel wounds of the right 
elbow and left hand, rated as scars. The veteran withdrew 
these claims at the June 2006 hearing and, therefore, they 
are no longer before the Board. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the appellant 
testified that he frequently has nightmares and flashbacks 
related to his combat experiences in service. The record also 
contains correspondence between the veteran's representative 
and the Department of Army in August 2004 whereas unit 
records were obtained "concerning [the veteran's] Post 
Traumatic Stress Disorder (PTSD) claim." He appears to be 
raising a claim for service connection for post-traumatic 
stress disorder, and this issue is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, the VCAA letters sent to the veteran in August 2003 and 
September 2003 did not adequately identify the evidence 
necessary to substantiate the veteran's service connection 
claims and indeed, aside from heartburn, did not identify the 
majority of his claims. Rather, the letters referenced the 
heartburn claim and discussed the elements needed for non-
service connected pension. While a September 2004 Statement 
of the Case (SOC) appears to have notified the veteran of the 
law and regulations pertaining to all his claims, he was 
never sent a specific letter providing notice of the VCAA, as 
it applies to his service connection claims.

The Board notes that the veteran's service medical records 
are unavailable. Attempts to rebuild the file from other 
sources were incomplete as discussed more thoroughly in the 
remand portion of this opinion. Where "service medical 
records are presumed destroyed . . . the BVA's [Board's] 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In light 
of this heightened duty, the RO should make sure that all 
VCAA duties are fully complied with. 

Sleep Disorder, Eyesight Conditions and Arthritis of the 
Back, Left Shoulder and Right Knee

The veteran alleges that his various conditions are the 
result of his combat experiences as a medic in the 
Philippines. The salvageable service records confirm the 
veteran was a medic in combat receiving many awards, 
including a Purple Heart. 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In regard to the veteran's claimed sleep disorder, eyesight 
conditions, and arthritis of the back, left shoulder and 
right knee, the Board finds his allegations to be consistent 
with the time, place and circumstances of his service. 
Specifically, the veteran claims that during his time as a 
medic in the field, he was not given protective eye wear, and 
was required to run on the field to care for the injured 
exposing him to dust, smoke and firing debris. Many times, 
his duties required him to carry the injured soldiers off the 
field, which he alleges is responsible for his current 
arthritis. He testified that the combat events haunt his 
dreams causing his insomnia. Although the veteran's service 
medical records are unavailable, these claims are consistent 
with the veteran's confirmed MOS and unit assignment, and 
thus must be presumed to have occurred. Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).

Currently, the veteran is receiving treatment for insomnia, 
various eye conditions to include cataracts, presbyopia, 
astigmatism and decreased vision, and various musculoskeletal 
conditions to include arthritis and degenerative joint 
disease. The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to his in-
service injuries, such as to mandate providing him 
examinations. See Duenas v. Principi, 18 Vet. App. 512 
(2004).

Finally, the RO should also take this opportunity to obtain 
any recent treatment records from May 2005 to the present. VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, the RO 
should make an effort to obtain all recent treatment as the 
file may be incomplete. 

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. 

2. Obtain any medical records and 
hospitalization records for the veteran's 
eye conditions, dental conditions, sleep 
disorder, diarrhea, heart disorder, 
hypertension, high cholesterol, heartburn, 
and arthritis of the back, left shoulder 
and right knee from the VA Medical Center 
in West Haven and Newington, Connecticut 
for the time period May 2005 to the 
present. Any negative responses should be 
documented in the file.

3. After the above is completed, schedule 
the veteran for an orthopedic examination 
for the claimed conditions of arthritis of 
the back, left shoulder and right knee to 
determine the severity and likely etiology 
of any and all back, left shoulder and 
right knee conditions, specifically 
commenting on the veteran's in-service 
occupation. 

Schedule the veteran for an eye 
examination for the claimed condition of 
eye conditions to determine the severity 
and likely etiology of any and all eye 
conditions, specifically commenting on the 
circumstances of the veteran's combat 
service.

Schedule the veteran for an examination 
for the claimed condition of a sleep 
disorder to determine the severity and 
likely etiology of any and all sleep 
disturbances, specifically commenting on 
the circumstances of the veteran's combat 
service. 

The claims folder must be reviewed by the 
examiners and the examiners should provide 
a complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



